 

Exhibit 10.2

 



 

 

SECURITY AGREEMENT

 

by and among

 

ELEPHANT TALK EUROPE HOLDING B.V.,

 

ELEPHANT TALK COMMUNICATIONS CORP.,

 

the other Grantors from time to time party hereto,

 

and

 

ATALAYA ADMINISTRATIVE LLC,

as Collateral Agent

 

Dated as of November 17, 2014

 



 

 

 

 

 

Table of Contents

 

    Page       SECTION 1. DEFINED TERMS 1       1.1 Definitions 1 1.2 Other
Definitional Provisions 4       SECTION 2. [Reserved] 5 SECTION 3. GRANT OF
SECURITY INTEREST 5       3.1 General 5 3.2 Recourse to Security 6 3.3 Special
Provisions Relating to Inventory 6       SECTION 4. REPRESENTATIONS AND
WARRANTIES 6       4.1 Representations in Credit Agreement 6 4.2 Title; No Other
Liens 7 4.3 Perfected Priority Liens 7 4.4 Perfection Certificate; Jurisdiction
of Organization; Chief Executive Office 7 4.5 Farm Products 7 4.6 Investment
Property 7 4.7 Receivables 8 4.8 Contracts 8 4.9 Intellectual Property 8 4.10
Commercial Tort Claims 9       SECTION 5. COVENANTS 9       5.1 Delivery of
Instruments and Chattel Paper 9 5.2 Maintenance of Perfected Security Interest;
Further Documentation 9 5.3 Changes in Locations, Name, etc 10 5.4 Investment
Property 11 5.5 Receivables 11 5.6 Intellectual Property 11 5.7 Intellectual
Property Filing 13 5.8 Commercial Tort Claims 13 5.9 Collateral in the
Possession of a Bailee 13 5.10 Electronic Chattel Paper 13 5.11 Letter-of-Credit
Rights 14 5.12 Further Assurances; Pledge of Instruments 14       SECTION 6.
REMEDIAL PROVISIONS 15       6.1 Certain Matters Relating to Receivables 15 6.2
Communications with Obligors; Grantors Remain Liable 15 6.3 Pledged Stock 16

 

i

 

 

Table of Contents

(continued)

 

    Page       6.4 Proceeds to be Turned Over to Collateral Agent 16 6.5
Application of Proceeds 17 6.6 UCC and Other Remedies 17 6.7 Sales of Pledged
Stock 18 6.8 IP Licenses 18 6.9 Waiver; Deficiency 18       SECTION 7. THE
COLLATERAL AGENT 18       7.1 Collateral Agent’s Appointment as
Attorney-in-Fact, etc 18 7.2 Duty of Collateral Agent 21 7.3 Financing
Statements 21 7.4 Authority of Collateral Agent 21 7.5 Collateral Matters 21    
  SECTION 8. MISCELLANEOUS 21       8.1 Amendments in Writing 21 8.2 Notices 21
8.3 No Waiver by Course of Conduct; Cumulative Remedies 21 8.4 Successors and
Assigns 22 8.5 Set-Off 22 8.6 Counterparts 22 8.7 Severability 22 8.8 Section
Headings 22 8.9 Integration 22 8.10 GOVERNING LAW 23 8.11 SUBMISSION TO
JURISDICTION; WAIVERS 23 8.12 Acknowledgements 24 8.13 Additional Grantors 24
8.14 Releases of Liens 24 8.15 Netherlands Security Documents 25 8.16
Subordination 25 8.17 Marshaling 25 8.18 References to Schedules 25

 

ANNEXES           Annex I - Form of Assumption Agreement

 

ii

 

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT dated as of November 17, 2014, made by each of the
grantors signatory hereto (together with any other entity that becomes a party
hereto as provided herein, the “Grantors”), in favor of Atalaya Administrative
LLC (“Atalaya”), as collateral agent (in such capacity, together with its
successors and assigns in such capacity, the “Collateral Agent”) acting pursuant
to this Agreement for the benefit of the Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement dated as of the date hereof (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Elephant Talk Europe Holding B.V.,
a besloten vennootschap met beperkte aansprakelijkheid organized under the laws
of the Netherlands (the “Borrower”), Elephant Talk Communications Corp., a
Delaware corporation (“Parent”), any Subsidiaries of Parent that are Guarantors
or become Guarantors pursuant to Section 8.10 of the Credit Agreement (including
Parent, the “Guarantors”, and, together with Borrower, the “Credit Parties”),
the Lenders from time to time party thereto (the “Lenders”), Atalaya, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”) and the
Collateral Agent (the Collateral Agent, together with the Administrative Agent,
collectively, the “Agents” and each an “Agent”), the Lenders have severally
agreed to make the Loans to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, each Grantor (other than the Borrower) has agreed to guarantee the
payment and performance of the Borrower’s obligations and liabilities under the
Credit Agreement and the other Credit Documents as more fully set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each of the other Grantors;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the Loans and other financial accommodations under the Credit
Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
the Loans to the Borrower under the Credit Agreement, that the Grantors shall
have executed and delivered this Agreement to the Collateral Agent for the
benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
the Loans to the Borrower thereunder, each Grantor hereby agrees with the
Collateral Agent, for the benefit of the Secured Parties, as follows:

 

SECTION 1.          DEFINED TERMS

 

1.1           Definitions.

 

(a)          Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms which are defined in the UCC are used herein
as so defined: Account, Certificated Security, Chattel Paper, Commercial Tort
Claim, control, Contract, Document, Farm Product, General Intangible, Goods,
Instrument, Inventory, Letter-of-Credit Right, Securities Account, Securities
Entitlement, Uncertificated Security and Supporting Obligation. All other terms
used herein without definition which are not defined in the Credit Agreement
shall have the definitions given therefor in the UCC.

 

 

 

 

(b)          The following terms shall have the following meanings:

 

“Agreement” shall mean this Security Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Collateral” shall have the meaning set forth in Section 3.

 

“Collateral Account” shall mean any Deposit Account, subject to a Control
Agreement established pursuant to Section 8.15 of the Credit Agreement, that is
established by the Collateral Agent as provided in Sections 6.1 or 6.4.

 

“Copyrights” shall mean (a) all copyrights arising under the laws of the United
States or any political subdivision thereof, whether registered or unregistered
and whether published or unpublished (including those listed in Schedule 4, if
any), all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office, (b) the right to obtain all renewals
thereof and (c) all income, royalties, and proceeds at any time due or payable
or asserted under or with respect to any of the foregoing, including all rights
to sue or recover at law or in equity for any past, present or future
infringement, misappropriation, violation or other impairment thereof.

 

“Copyright Licenses” shall mean any written agreement naming any Grantor as
licensor or licensee (including those listed in Schedule 4, if any), other than
software license agreements for “off-the-shelf” or “click-through” agreements
granting any right under any Copyright, including the grant of rights to
manufacture, distribute, exploit and sell materials derived from any Copyright.

 

“Deposit Account” shall have the meaning set forth in the UCC and, in any event,
include any demand, time, savings, passbook or like account maintained with a
depositary institution (other than Excluded Property).

 

“Equipment” means: (a) any “equipment”, as such term is defined in Section
9-102(a)(33) of the UCC; (b) all machinery, equipment, furnishings, Fixtures,
and Vehicles; and (c) any and all additions, substitutions, and replacements of
any of the foregoing, wherever located, together with all attachments,
components, parts, equipment, and accessories installed thereon or affixed
thereto (in each case, regardless of whether characterized as equipment under
the UCC).

 

“Excluded Property” shall mean property that, but for any one or more of clauses
(w)-(z) of the last paragraph of Section 3, would constitute Collateral.

 

“Intellectual Property” shall mean, collectively, all rights, priorities and
privileges relating to intellectual property, arising under United States laws,
including the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, Internet Domain Names, Trade
Secrets.

 

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Grantor to any other Grantor.

 

2

 

 

“Internet Domain Names” shall mean all rights, title and interests arising under
any law in or relating to Internet domain names.

 

“Investment Property” shall mean, collectively, (a) all “investment property” as
such term is defined in Section 9-102(a)(49) of the UCC and (b) whether or not
constituting “investment property” as so defined, all Pledged Notes and all
Pledged Stock.

 

“IP License” means all agreements, whether written or oral, granting any right,
title or interest in any Intellectual Property, including all Copyright
Licenses, Patent Licenses, and Trademark Licenses.

 

“Issuers” shall mean, collectively, each issuer of any Investment Property
constituting a Domestic Subsidiary.

 

“Patents” shall mean (a) all letters patent of the United States or any
political subdivision thereof and all reissues and extensions thereof, including
any of the foregoing referred to in Schedule 4 (if any), (b) all applications
for letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including any of the foregoing
referred to in Schedule 4 (if any), (c) all rights to obtain any reissues or
extensions of the foregoing and (d) all income, royalties, and proceeds at any
time due or payable or asserted under or with respect to any of the foregoing.

 

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use, sell, offer
for sale or import any invention covered in whole or in part by a Patent,
including any of the foregoing referred to in Schedule 4 (if any).

 

“Pledged”, when used in conjunction with any type of asset, shall mean, at any
time, an asset of such type that is included or required to be included (or that
creates rights that are included or required to be included) in the Collateral
at such time pursuant to the terms of this Agreement.

 

“Pledged Notes” shall mean all promissory notes listed on Schedule 1, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).

 

“Pledged Stock” shall mean the shares of Capital Stock listed on Schedule 1,
together with any other shares, stock certificates, options, interests or rights
of any nature whatsoever in respect of the Capital Stock of any Person that may
be issued or granted to, or held by, any Grantor while this Agreement is in
effect.

 

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the UCC and, in any event, shall include all dividends
or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable” shall mean any right to payment for goods sold or leased or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper and whether or not it has been earned by performance (including
any Account).

 

3

 

 

“Registrar of Titles” shall mean any applicable department, agency or official
in any state of the United States of America responsible for accepting
applications for, and maintaining records regarding, certificates of title and
other evidence or ownership of any Vehicle and Liens thereon.

 

“Secured Obligations” shall mean (a) in the case of the Borrower, the
“Obligations” as defined in the Credit Agreement and (b) in the case of the
Guarantors, the “Guarantor Obligations” as defined in the Credit Agreement and
any and all other obligations (whether absolute or contingent, matured or
unmatured) of the Guarantors arising under or in connection with any Credit
Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Trademarks” shall mean (a) all trademarks, trade names, fictitious business
names, service marks, logos, trade dress and other source or business
identifiers (whether registered or unregistered), and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any political subdivision thereof, or
otherwise, and all common-law rights related thereto, including any of the
foregoing referred to in Schedule 4 (if any), (b) the right to obtain all
renewals thereof and (c) all income, royalties, and proceeds at any time due or
payable or asserted under or with respect to any of the foregoing.

 

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trademark, including
any of the foregoing referred to in Schedule 4 (if any).

 

“Trade Secrets” means anything that would constitute a trade secret under
Applicable Law and information that derives independent economic value (actual
or potential) from not being generally known to and not being readily
ascertainable by proper means by a person able to obtain economic value from its
use or disclosure, and all other inventions (whether patentable or not),
industrial designs, discoveries, improvements, ideas, designs, models, formulae,
patterns, compilations, databases, data collections, drawings, blueprints, mask
works, devices, methods, techniques, processes, know-how, confidential
information, proprietary information, customer lists, software, and technical
information.

 

“Vehicles” means all present and future automobiles, trucks, truck tractors,
trailers, semi-trailers, or other motor vehicles or rolling stock, now owned or
hereafter acquired by Grantors.

 

1.2           Other Definitional Provisions.

 

(a)          The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

 

(b)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Where the
context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.

 

4

 

 

SECTION 2.          [Reserved]

 

SECTION 3.          GRANT OF SECURITY INTEREST

 

3.1           General. Each Grantor hereby pledges, collaterally assigns and
transfers to the Collateral Agent, and hereby grants to the Collateral Agent,
for the benefit of the Secured Parties, a security interest in all of its
personal property and other assets, whether now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest, including all of the following
property, wherever located (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of its Secured
Obligations:

 

(a)          all Accounts;

 

(b)          all Chattel Paper;

 

(c)          all Contracts;

 

(d)          all Deposit Accounts;

 

(e)          all Documents;

 

(f)          all Equipment;

 

(g)          all Vehicles;

 

(h)          all General Intangibles;

 

(i)           all Instruments;

 

(j)           all Intellectual Property;

 

(k)          all Inventory;

 

(l)           all Investment Property;

 

(m)         all Letter-of-Credit Rights;

 

(n)          all Goods and other property not otherwise described above;

 

(o)          all books and records pertaining to the Collateral;

 

(p)          all Commercial Tort Claims listed on Schedule 5 or described in any
notice sent pursuant to Section 5.8; and

 

(q)          to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.

 

5

 

 

Notwithstanding the foregoing, “Collateral” shall not include the following: (w)
any U.S. intent-to-use trademark application for which a statement of use has
not been filed with and duly accepted by the United States Patent and Trademark
Office (but only until such statement is accepted by the United States Patent
and Trademark Office), (x) any rights or interests in any lease, license,
contract, or agreement, as such or the assets subject thereto if under the terms
of such lease, license, contract, or agreement, or Applicable Law with respect
thereto, the valid grant of a Lien therein or in such assets to Collateral Agent
is prohibited and such prohibition has not been or is not waived or the consent
of the other party to such lease, license, contract, or agreement has not been
or is not otherwise obtained or under Applicable Law such prohibition cannot be
waived, (y) zero-balance accounts for the purpose of managing payroll accounts,
withholding and other fiduciary accounts, and (z) any asset with respect to
which the Collateral Agent shall have determined in its sole discretion in
consultation with the applicable Grantor (and written notice of such
determination to such Grantor) that the cost of obtaining a security interest in
such asset is excessive in relation to the value of the security to be afforded
thereby; provided, however, the exclusion in clause (w) above shall in no way be
construed (i) to apply if any such prohibition would be rendered ineffective
under the UCC (including Sections 9-406, 9-407 and 9-408 thereof) or other
Applicable Law (including the United States bankruptcy code) or principles of
equity, (ii) so as to limit, impair or otherwise affect Collateral Agent’s
unconditional continuing Liens upon any rights or interests of any Grantor in or
to the Proceeds thereof (including proceeds from the sale, license, lease or
other disposition thereof), including monies due or to become due under any such
lease, license, contract, or agreement (including any Accounts or other
Receivables), or (iii) to apply at such time as the condition causing such
prohibition shall be remedied and, to the extent severable, “Collateral” shall
include any portion of such lease, license, contract, agreement or assets
subject thereto that does not result in such prohibition.

 

3.2           Recourse to Security. Recourse to security shall not be required
for any Obligation hereunder and each Grantor hereby waives any requirement that
the Collateral Agent or the Lenders exhaust any right or take any action against
any of the Collateral before proceeding to enforce the Obligations against such
Grantor.

 

3.3           Special Provisions Relating to Inventory.

 

(a)          All Inventory. The security interest in the Inventory granted to
the Collateral Agent hereunder shall continue through all steps of manufacture
and sale and attach without further act to raw materials, work in process,
finished goods, returned goods, documents of title and warehouse receipts, and
to proceeds resulting from the sale or other disposition of such Inventory.

 

(b)          Inventory Records. Each Grantor shall maintain full, accurate and
complete records of its Inventory describing the kind, type and quantity of such
Inventory and the Grantor’s cost therefor, withdrawals therefrom and additions
thereto, including a perpetual inventory for raw materials, work in process and
finished goods.

 

SECTION 4.          REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make the Loans and other financial accommodations to the
Borrower thereunder, each Grantor hereby represents and warrants to each Secured
Party that:

 

4.1           Representations in Credit Agreement. All representations and
warranties set forth in the Credit Agreement that relate to or are contemplated
to be made by any Grantor are hereby incorporated herein by reference, are true
and correct as of the date on which such representations and warranties are made
or deemed made pursuant to the Credit Agreement, and each Secured Party shall be
entitled to rely on each of them as if they were fully set forth herein.

 

6

 

 

4.2           Title; No Other Liens. No financing statement or other public
notice or record of a Lien with respect to all or any part of the Collateral is
on file or of record in any public office, except such as have been filed in
favor of the Collateral Agent, for the benefit of the Secured Parties, pursuant
to this Agreement or as are expressly permitted by the terms of the Credit
Agreement. For the avoidance of doubt, it is understood and agreed that any
Grantor may, in the ordinary course of its business, grant non-exclusive
licenses to third parties to use Intellectual Property owned or developed by a
Grantor. For purposes of this Agreement and the other Credit Documents, such
licensing activity shall not constitute a “Lien” on such Intellectual Property.

 

4.3           Perfected Priority Liens. The security interests granted pursuant
to this Agreement upon completion of the filings and other actions specified on
Schedule 2 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Collateral Agent in completed and duly
executed form) will constitute valid first priority perfected security interests
in all of the Collateral in favor of the Collateral Agent, for the benefit of
the Secured Parties, as collateral security for the Secured Obligations,
enforceable in accordance with the terms hereof against all creditors of each
Grantor and any Persons purporting to purchase any Collateral from any Grantor
and are prior to all other Liens on the Collateral, except for, solely with
respect to Collateral that does not constitute Pledged Stock, Permitted Liens
which, pursuant to the terms of the Credit Agreement, are permitted to have
priority over Collateral Agent’s Liens thereon as collateral security for the
Secured Obligations.

 

4.4           Perfection Certificate; Jurisdiction of Organization; Chief
Executive Office. Each of the Grantors has previously delivered (or is
concurrently delivering with this Agreement) to the Collateral Agent a
Perfection Certificate signed by such Grantor. Each of the Grantors represents
and warrants to the Secured Parties as follows: (a) such Grantor’s exact legal
name is that indicated on the Perfection Certificate and on the signature page
hereof, (b) such Grantor is an organization of the type, and is organized in the
jurisdiction, set forth in the Perfection Certificate, (c) the Perfection
Certificate accurately sets forth such Grantor’s organizational identification
number or accurately states that such Grantor has none, (d) the Perfection
Certificate accurately sets forth such Grantor’s place of business or, if more
than one, its chief executive office, as well as such Grantor’s mailing address,
if different, (e) all other information set forth on the Perfection Certificate
pertaining to such Grantor is accurate and complete, and (f) there has been no
change in any of such information since the date on which the Perfection
Certificate was signed by such Grantor.

 

4.5           Farm Products. None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

 

4.6           Investment Property.

 

(a)          Schedule 3 sets forth all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by a Grantor. The shares of
Pledged Stock pledged by such Grantor hereunder constitute all the issued and
outstanding shares of all classes of the Capital Stock of each Issuer owned by
such Grantor.

 

(b)          All the shares of the Pledged Stock issued by any Issuer have been
duly and validly issued and are fully paid and nonassessable.

 

(c)          Each of the Pledged Notes issued by any Subsidiary of any Grantor
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

7

 

 

(d)          Such Grantor is the record and beneficial owner of, and has good
and valid title to, the Investment Property pledged by it hereunder, prior to
all other Liens on such Collateral except, other than in the case of Pledged
Stock, for Permitted Liens which, pursuant to the terms of the Credit Agreement,
are expressly permitted to have priority over Collateral Agent’s Liens thereon
to secure the Secured Obligations.

 

(e)          Such Grantor is not and will not become a party to or otherwise
bound by any agreement (except the Credit Documents and, to the extent permitted
by the Credit Documents, the documents executed in connection therewith),
including any limited partnership agreement or limited liability company
operating agreement, which restricts in any manner the rights of any present or
future holder of any Pledged Stock with respect thereto or restricts the right
of the Collateral Agent to foreclose upon any such Pledged Stock. None of such
Pledged Stock is subject to any option, right of first refusal, call, purchase
or similar right of any Person.

 

4.7          Receivables.

 

(a)          No amount in excess of $100,000 payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Collateral Agent.

 

(b)          The amounts represented by such Grantor to the Secured Parties from
time to time as owing to such Grantor in respect of the Receivables will at such
times be accurate in all material respects.

 

4.8          Contracts.

 

No amount in excess of $100,000 payable to such Grantor under or in connection
with any Contract is evidenced by any Instrument or Chattel Paper which has not
been delivered to the Collateral Agent.

 

4.9          Intellectual Property.

 

(a)          Schedule 4 lists all items of registered Intellectual Property and
all applications for registered Intellectual Property that are owned by such
Grantor, including for each of the foregoing items (1) the owner, (2) the title,
(3) the jurisdiction in which the item has been registered or for which an
application for registration has been filed, and (4) as applicable, the
registration number and registration date or the application number and filing
date.

 

(b)          All Intellectual Property of such Grantor described on Schedule 4
as updated when required by Section 8.01(d) of the Credit Agreement is valid,
subsisting, unexpired and enforceable, has not been abandoned and does not
infringe the intellectual property rights of any other Person.

 

(c)          Except as set forth in Schedule 4, as updated when required by
Section 8.01(d) of the Credit Agreement, none of the Intellectual Property is
the subject of any licensing or franchise agreement pursuant to which such
Grantor is the licensor or franchisor.

 

8

 

 

(d)          No holding, decision or judgment has been rendered by any
Governmental Authority which would, in any respect, limit, cancel or question
the validity of, or such Grantor’s rights in, any Intellectual Property material
to the conduct of any Grantor’s business.

 

(e)          No action, suit, claim, demand, order or proceeding is pending, or,
to the knowledge of such Grantor, threatened, (i) seeking to limit, cancel or
question the validity of any Intellectual Property material to the conduct of
any Grantor’s business, or such Grantor’s ownership interest therein (other than
office actions issued in the ordinary course of prosecution of any pending
applications for patents or applications for registration of other Intellectual
Property), or (ii) which, if adversely determined, could reasonably be expected
to have a Material Adverse Effect.

 

(f)          To such Grantor’s knowledge, no Person has been or is infringing,
misappropriating, or diluting any Intellectual Property owned by such Grantor.

 

(g)          Such Grantor, and to such Grantor’s knowledge each other party
thereto, is not in material breach or default of any material IP License and no
breach or default of any material IP License shall be caused by the consummation
of the transactions contemplated by any Credit Document.

 

4.10        Commercial Tort Claims.

 

(a)          No Grantor has rights in any Commercial Tort Claim for an amount in
excess of $500,000 with respect to any one claim or in excess of $500,000 for
all such claims, except as set forth on Schedule 5.

 

(b)          Upon the granting to Collateral Agent of a security interest in any
Commercial Tort Claim pursuant to Section 5.8, such security interest will
constitute a valid perfected security interest in favor of the Collateral Agent,
for the benefit of the Secured Parties, as Collateral for the Secured
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase such Collateral
from such Grantor, which security interest shall be prior to all other Liens on
such Collateral except for Permitted Liens, which, pursuant to the terms of the
Credit Agreement, are expressly permitted to have priority over Collateral
Agent’s Liens thereon.

 

SECTION 5.          COVENANTS

 

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Termination Date:

 

5.1          Delivery of Instruments and Chattel Paper. Without limiting Section
5.4, if any amount in excess of $100,000 in any one instance or $250,000 in the
aggregate for all such Collateral, payable under or in connection with any of
the Collateral shall be or become evidenced by any Instrument or Chattel Paper,
such Instrument or Chattel Paper shall, within five (5) Business Days of such
Collateral arising, being acquired or being so evidenced, be delivered to the
Collateral Agent, together with such endorsements, notations and applicable
transfer instruments with respect thereto as the Collateral Agent may reasonably
request, duly endorsed in a manner satisfactory to the Collateral Agent, to be
held for the benefit of the Secured Parties, as Collateral under this Agreement.

 

5.2          Maintenance of Perfected Security Interest; Further Documentation.

 

(a)          Such Grantor shall defend the security interests created by this
Agreement against the claims and demands of all Persons whomsoever.

 

9

 

 

(b)          At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly, and in any event within five (5) Business Days, duly execute and
deliver, and have recorded, such further instruments and documents and take such
further actions as the Collateral Agent may reasonably request for the purpose
of obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including (i) the filing of any financing or
continuation statements under the UCC (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby, and (ii)
without limitation of Section 5.5(c), in the case of Investment Property,
Deposit Accounts, Securities Entitlements, Letter of Credit Rights and any other
relevant Collateral, taking any actions necessary to enable the Collateral Agent
to obtain “control” (within the meaning of the UCC) with respect thereto.

 

5.3          Changes in Locations, Name, etc.

 

(a)          Such Grantor will not, without the prior written consent of
Collateral Agent:

 

(i)          change its legal name or the location of its chief executive office
or sole place of business from that referred to in Section 4.4; or

 

(ii)         except as permitted by Section 9.03 of the Credit Agreement, change
its jurisdiction of organization, type of organization, identity or corporate
structure.

 

(b)          Such Grantor shall promptly provide the Collateral Agent with
certified organizational documents reflecting any of the changes described in
the preceding clause (a)(ii) of this Section.

 

(c)          No Grantor shall effect any change referred to in the preceding
clause (a)(ii) of this Section unless all filings have been made under the
Uniform Commercial Code or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected Lien on all the Collateral.

 

(d)          Each of the Grantors will keep all Equipment and Inventory (other
than Inventory in transit to or from any such location) at the locations
reflected in Section 2 of the Perfection Certificate or, upon not less than
thirty (30) days’ prior written notice to Collateral Agent accompanied by an
updated Section 2 of the Perfection Certificate, to any such new locations
within the continental United States of America (so long as such Grantor shall
have provided Collateral Agent with such other information and documentation in
connection therewith as the Collateral Agent may request and shall have taken
all actions necessary or advisable to maintain the continuous validity,
perfection and the same or better priority of the Collateral Agent’s security
interest in the relevant Equipment and Inventory intended to be granted and
agreed to hereby, or to enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder and under the other Credit Documents, with respect
to such Equipment and Inventory (provided, that in the case of any leased
location or warehouse or other third party-controlled location, if the aggregate
value of Equipment and Inventory at any such location exceeds $250,000 such
grantors shall have used commercially reasonable efforts to obtain an executed
Collateral Access Agreement with respect to such location).

 

10

 

 

5.4          Investment Property.

 

(a)          If such Grantor shall become entitled to receive or shall receive
any certificate in respect of any Pledged Stock (including any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization of such Pledged Stock), option or rights in
respect of any Pledged Stock, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Stock, or otherwise
in respect thereof, such Grantor shall accept the same as the agent of the
Secured Parties, hold the same for the benefit of the Secured Parties and,
within five (5) Business Days of such receipt, deliver the same forthwith to the
Collateral Agent in the exact form received, duly endorsed by such Grantor to
the Collateral Agent, if required, together with an undated stock transfer power
covering such certificate duly executed in blank by such Grantor and otherwise
in form and substance satisfactory to Collateral Agent, to be held by the
Collateral Agent as additional Collateral under this Agreement. In case any
distribution (other than cash) shall be made on or in respect of the Investment
Property or any property (other than cash or Excluded Property) shall be
distributed upon or with respect to the Investment Property, such property so
distributed shall be delivered to the Collateral Agent within five (5) Business
Days of its receipt, to be held by it as additional Collateral under this
Agreement.

 

(b)          In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it and (ii) the terms of Sections 6.3(b) and 6.7 shall
apply to it, mutatis mutandis, with respect to all actions that may be required
of it pursuant to Section 6.3(b) with respect to the Investment Property issued
by it.

 

(c)          Unless an Event of Default shall have occurred and be continuing
and the payment of any such dividend or distribution is prohibited by Section
9.06 of the Credit Agreement, each Grantor shall be permitted to receive
dividends and other distributions in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, in each case, to the extent
permitted by the Credit Agreement. Unless an Event of Default shall have
occurred and be continuing, each Grantor shall be permitted to exercise all
voting and corporate rights with respect to the Investment Property; provided,
that no vote shall be cast or corporate or other organizational right exercised
or other action taken which would be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Credit Document.

 

5.5          Receivables. Other than in the ordinary course of business or
otherwise as a result of the exercise of reasonable business judgment, such
Grantor will not (a) grant any extension of the time of payment of any
Receivable, (b) compromise or settle any Receivable for less than the full
amount thereof, (c) release, wholly or partially, any Person liable for the
payment of any Receivable, (d) allow any credit or discount whatsoever on any
Receivable, or (e) amend, supplement or modify any Receivable in any manner that
could adversely affect the value thereof; provided, that none of such actions
may be taken by such Grantor upon the occurrence and continuation of an Event of
Default. Except for the Receivables arising under the Vodafone Agreement and the
Citibank Agreement (the collection of which shall be governed by Section 4.06 of
the Credit Agreement and the Netherlands Pledge Agreement), the Collateral Agent
hereby authorizes each Grantor to collect such Grantor’s Receivables, subject to
the Collateral Agent’s direction and control, and the Collateral Agent may
curtail or terminate said authority at any time after the occurrence and during
the continuance of an Event of Default.

 

5.6          Intellectual Property. With respect to each item of Intellectual
Property referenced below that is material to the conduct of any Grantor’s
business:

 

(a)          With respect to each such Trademark, such Grantor (either itself or
through licensees) will (i) continue to use each such Trademark on each and
every trademarked class of goods applicable to its then current lines of
products and services as reflected in its current sales materials in order to
maintain such Trademark in full force and effect, free from any claim of
abandonment for non-use, (ii) maintain the quality of products and services
offered under each such Trademark, (iii) use each such Trademark with the
appropriate notice of registration and all other notices and legends required by
Applicable Laws, (iv) not use any mark which is confusingly similar or a
colorable imitation of any such Trademark unless the Collateral Agent, for the
benefit of the Secured Parties, shall obtain a perfected security interest in
such mark pursuant to this Agreement, and (v) not (and not permit any licensee
or sublicensee thereof to) do any act or knowingly omit to do any act whereby
such Trademark may become invalidated or impaired in any way.

 

11

 

 

(b)          Other than as permitted by Section 9.04 of the Credit Agreement,
such Grantor (either itself or through licensees) will not do any act, or omit
to do any act, whereby any such Patent may become forfeited, abandoned or
dedicated to the public (other than at the end of its applicable statutory
term).

 

(c)          Such Grantor (either itself or through licensees) (i) will employ
each such Copyright, and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
such Copyright may become invalidated or otherwise impaired. Such Grantor will
not (either itself or through licensees) do any act whereby any such Copyright
may fall into the public domain (other than at the end of its applicable
statutory term).

 

(d)          Such Grantor (either itself or through licensees) will not do any
act that knowingly infringes the intellectual property rights of any other
Person.

 

(e)          Such Grantor will take all reasonable and necessary steps,
including in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of such Intellectual Property, including filing of applications for
renewal, affidavits of use and affidavits of incontestability.

 

(f)          Such Grantor shall take the actions reasonably necessary to protect
the confidentiality of such Intellectual Property and its rights therein,
including (a) protecting the secrecy and confidentiality of its confidential
information and Trade Secrets by having and enforcing a policy requiring all
current employees, consultants, licensees, vendors and contractors to execute
appropriate confidentiality agreements, (b) taking actions reasonably necessary
to ensure that no Trade Secret falls or has fallen into the public domain, and
(c) protecting the secrecy and confidentiality of the source code of all
computer software programs and applications of which it is the owner or licensee
by having and enforcing a policy requiring any licensees (or sublicensees) of
such source code to enter into license agreements with appropriate use and
non-disclosure restrictions.

 

(g)          Such Grantor shall execute and deliver to the Collateral Agent in
form and substance reasonably acceptable to the Collateral Agent and suitable
for filing in the United States Patent and Trademark Office and/or the
United States Copyright Office, intellectual property security agreements for
all Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks and
Trademark Licenses of such Grantor.

 

12

 

 

5.7           Intellectual Property Filing. If such Grantor, either by itself or
through any agent, employee, licensee or designee, shall file an application for
the registration of any Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, such Grantor
shall report such filing to the Collateral Agent as required by Section 8.01(d)
of the Credit Agreement; provided, that, upon receipt from the United States
Copyright Office of notice of registration of any Copyright(s), such Grantor
shall promptly (but in no event later than ten (10) Business Days following such
receipt) notify Collateral Agent of such registration by delivering, or causing
to be delivered to Collateral Agent, via overnight courier, electronic mail or
telefacsimile at the addresses designated in the Credit Agreement, documentation
sufficient for Collateral Agent to perfect Collateral Agent’s Liens on such
Copyright(s). Upon the request of the Collateral Agent, such Grantor shall
execute and deliver, within ten (10) Business Days of such request (or such
later date as Collateral Agent may agree in its sole discretion), in recordable
form, any and all agreements, instruments, documents, and papers as the
Collateral Agent may request to evidence the Collateral Agent’s Lien on any
registered Copyright, Patent, Trademark or application therefor and the goodwill
and general intangibles of such Grantor relating thereto or represented thereby.

 

5.8           Commercial Tort Claims. If such Grantor shall obtain an interest
in any Commercial Tort Claim for an amount in excess of $500,000 for any one
such claim or in excess of $500,000 in the aggregate for all such claims, such
Grantor shall promptly (and in any event within five (5) Business Days after
obtaining such Commercial Tort Claim) notify the Collateral Agent in writing,
and upon the request of the Collateral Agent, promptly (and in any event within
five (5) Business Days after such request) amend Schedule 5, authorizing the
Collateral Agent to do such acts or things deemed necessary or desirable by the
Collateral Agent to give the Collateral Agent a first priority (subject only to
Permitted Liens which, pursuant to the terms of the Credit Agreement, are
expressly permitted to have priority over Collateral Agent’s Liens thereon)
perfected security interest in any such Commercial Tort Claim. Without limiting
the foregoing, such Grantor agrees that the notice described in the first
sentence of this Section 5.8 shall constitute the grant to Collateral Agent by
such Grantor of a first priority (subject only to Permitted Liens which,
pursuant to the terms of the Credit Agreement, are expressly permitted to have
priority over Collateral Agent’s Liens thereon) security interest in the
Commercial Tort Claim described therein.

 

5.9           Collateral in the Possession of a Bailee. If any Collateral having
a book value in excess of $250,000 for any one bailee is now or at any time
hereafter, in the possession of a bailee, such Grantor shall promptly, but in
any event within five (5) Business Days, notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, shall use commercially
reasonable efforts to promptly obtain an acknowledgement from the bailee, in
form and substance satisfactory to the Collateral Agent, that the bailee holds
such Collateral for the benefit of the Collateral Agent and such bailee’s
agreement to comply, without further consent of such Grantor, at any time with
instructions of the Collateral Agent as to such Collateral. The Collateral Agent
agrees with the Grantors that the Collateral Agent shall not give any such
instructions unless an Event of Default has occurred and is continuing.

 

5.10         Electronic Chattel Paper. If any Grantor, now or at any time
hereafter, holds or acquires an interest in any electronic chattel paper, any
electronic document or any “transferable record”, as that term is defined in
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act, or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction having a value of $100,000 or more in any one instance
or $250,000 or more in the aggregate for all such assets, such Grantor shall
promptly (and in any event within five (5) Business Days after obtaining any
such asset) notify the Collateral Agent thereof and, at the request and option
of the Collateral Agent, shall promptly take such action as the Collateral Agent
may request to vest in the Collateral Agent control, under Section 9-105 of the
UCC or the Uniform Commercial Code of any other relevant jurisdiction, of such
electronic chattel paper, control, under Section 7-106 of the UCC or the Uniform
Commercial Code of any other relevant jurisdiction, of such electronic document
or control, under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Collateral Agent agrees with each Grantor that the
Collateral Agent will arrange, pursuant to procedures satisfactory to the
Collateral Agent and so long as such procedures will not result in the
Collateral Agent’s loss of control, for such Grantor to make alterations to the
electronic chattel paper, electronic document or transferable record permitted
under UCC Section 9-105, UCC Section 7-106, or, as the case may be, Section 201
of the federal Electronic Signatures in Global and National Commerce Act or
Section 16 of the Uniform Electronic Transactions Act for a party in control to
make without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such electronic chattel paper, electronic document or
transferable record. The provisions of this Section 5.10 relating to electronic
documents and “control” under UCC Section 7-106 apply in the event that the 2003
revisions to Article 7, with amendments to Article 9, of the Uniform Commercial
Code, in substantially the form approved by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws, are now or hereafter
adopted and become effective in New York or in any other relevant jurisdiction.

 

13

 

 

5.11         Letter-of-Credit Rights. If any Grantor is, now or at any time
hereafter, a beneficiary under a letter of credit having a face amount of
$250,000 or more in any one instance or $500,000 or more for all such letters of
credit, such Grantor shall promptly, but in any event within five (5) Business
Days, notify the Collateral Agent thereof and, at the request of the Collateral
Agent, such Grantor shall, promptly pursuant to an agreement in form and
substance satisfactory to the Collateral Agent, either (a) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Collateral Agent of the proceeds of the letter of credit, or (b) arrange for
the Collateral Agent to become the transferee beneficiary of the letter of
credit, with the Collateral Agent agreeing, in each case, that the proceeds of
the letter of credit are to be applied as provided in the Credit Agreement.

 

5.12         Further Assurances; Pledge of Instruments. At the sole expense of
such Grantor, such Grantor shall promptly and duly execute and deliver any and
all such further instruments and documents and take such further action as the
Collateral Agent may reasonably request to obtain the full benefits of this
Agreement and of the rights and powers herein granted, which shall in any case
include, but shall not be limited to: (a) using commercially reasonable efforts
if required by the Collateral Agent to secure all consents and approvals
necessary or appropriate for the grant of a security interest to the Collateral
Agent in any lease, license, contract or agreement held by such Grantor or in
which such Grantor has any right or interest (or with respect to which such
Grantor has any right or interest in the assets subject to such lease, license,
contract or agreement) not heretofore assigned, (b) authorizing the filing of
and delivering and causing to be filed any financing or continuation statements
under the UCC with respect to the security interests granted hereby, (c) filing
or reasonably cooperating with the Collateral Agent in filing any forms or other
documents required to be recorded with the United States Patent and Trademark
Office, the United States Copyright Office, or if reasonably requested by the
Collateral Agent, any actions, filings, recordings or registrations in any
foreign jurisdiction or under any international treaty, required to secure or
protect the Collateral Agent’s interest in such Grantor’s Collateral, (d) at the
Collateral Agent’s reasonable request, transferring such Grantor’s Collateral to
the Collateral Agent’s possession (if a security interest in such Collateral can
be perfected by possession), (e) at the Collateral Agent’s request, placing the
interest of the Collateral Agent as lienholder on the certificate of title (or
similar evidence of ownership) of any vehicle, watercraft or other Equipment
constituting Collateral owned by such Grantor which is covered by a certificate
of title (or similar evidence of ownership) and (f) upon the Collateral Agent’s
reasonable request, executing and delivering or causing to be delivered written
notice to insurers of the Collateral Agent’s security interest in, or claim in
or under, any policy of insurance (including unearned premiums). Such Grantor
also hereby authorizes the Collateral Agent to file any such financing or
continuation statement without the signature of such Grantor.

 

14

 

 

SECTION 6.          REMEDIAL PROVISIONS

 

6.1           Certain Matters Relating to Receivables. (a) After the occurrence
and during the continuance of an Event of Default, (i) the Collateral Agent
shall have the right to make test verifications of the Receivables in any manner
and through any medium that it considers advisable, and each Grantor shall
furnish all such assistance and information as the Collateral Agent may
reasonably require, and shall reimburse the Collateral Agent for any and all
expenses incurred by the Collateral Agent (subject to Section 12.05 of the
Credit Agreement), in connection with such test verifications, and (ii) upon the
Collateral Agent’s reasonable request (but no more often than two times per year
prior to the occurrence and continuance of an Event of Default) and at the
expense of the relevant Grantor, such Grantor shall promptly cause independent
public accountants or others reasonably satisfactory to the Collateral Agent to
furnish to the Collateral Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.

 

(b)          Except with respect to Receivables arising under the Vodafone
Agreement and the Citibank Agreement (the collection of which shall be governed
by Section 4.06 of the Credit Agreement and the Netherlands Pledge Agreement),
if required by the Collateral Agent at any time after the occurrence and during
the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within one
(1) Business Day) deposited by such Grantor in the exact form received, duly
endorsed by such Grantor to the Collateral Agent if required, in a Collateral
Account maintained under the sole dominion and control of the Collateral Agent,
subject to withdrawal by the Collateral Agent for the account of the Secured
Parties only as provided in Section 6.4, and (ii) until so turned over, shall be
held by such Grantor for the benefit of the Secured Parties, segregated from
other funds of such Grantor. Each such deposit of Proceeds of Receivables shall
be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

 

(c)          At the Collateral Agent’s request after the occurrence and during
the continuance of an Event of Default, each Grantor shall promptly deliver to
the Collateral Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including all original orders, invoices and shipping receipts.

 

6.2          Communications with Obligors; Grantors Remain Liable. (a) The
Collateral Agent may at any time after the occurrence and during the continuance
of an Event of Default, communicate with obligors under the Receivables and
parties to the Contracts to verify with them to the Collateral Agent’s
satisfaction the existence, amount and terms of any Receivables or Contracts.

 

(b)          Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
promptly notify obligors on the Receivables (other than Vodafone and Citibank,
it being understood that Vodafone and Citibank have consented to and
acknowledged the collateral assignment of the Receivables arising under the
Vodafone Agreement and the Citibank Agreement pursuant to the Vodafone Consent
and Acknowledgement) and parties to the Contracts that the Receivables and the
Contracts have been assigned to the Collateral Agent for the benefit of the
Secured Parties and that payments in respect thereof shall be made directly to
the Collateral Agent.

 

15

 

 

(c)          Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables and Contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. No Secured Party shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) or Contract by reason of or
arising out of this Agreement (or any other Credit Document) or the receipt by
any Secured Party of any payment relating thereto, nor shall any Secured Party
be obligated in any manner to perform any of the obligations of any Grantor
under or pursuant to any Receivable (or any agreement giving rise thereto) or
Contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times. From and after the occurrence and during the continuation of an Event of
Default and following the notice thereof by the Collateral Agent, the Collateral
Agent shall have the exclusive authority to enforce all Contracts included
within the Collateral and no Grantor shall take any action under any Contract,
including amending, waiving, extending, terminating or cancelling any such
Contract, or taking any action in furtherance thereof, without the prior written
consent of the Collateral Agent in each instance.

 

6.3          Pledged Stock.

 

(a)          If an Event of Default shall have occurred and be continuing,
(i) the Collateral Agent shall have the right to receive any and all dividends,
payments or other Proceeds paid in respect of the Investment Property and make
application thereof to the Secured Obligations in the order set forth in
Section 4.02(d) of the Credit Agreement, and (ii) any or all of the Investment
Property may be registered in the name of the Collateral Agent or its nominee,
and (iii) the Collateral Agent or its nominee shall have (except to the extent
specifically waived in each instance by the Collateral Agent) the exclusive
right to exercise (1) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (2) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including the
right to exchange, at its discretion, any and all of the Investment Property
upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of any Issuer, or upon the
exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it, but the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

 

(b)          Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to comply with any
instruction regarding Collateral Agent’s rights under the preceding clause (a)
received by it from the Collateral Agent in writing that states that an Event of
Default has occurred and is continuing, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying and shall have no duty or right to inquire as
to the Collateral Agent’s authority to give such instruction, including the
payment of any dividends or other payments with respect to the Investment
Property directly to the Collateral Agent.

 

6.4           Proceeds to be Turned Over to Collateral Agent. In addition to the
rights of the Secured Parties specified in Section 6.1 with respect to payments
of Receivables, if an Event of Default shall have occurred and be continuing and
the Collateral Agent shall so notify the Grantor in question in writing, all
Collections thereon shall be held by such Grantor for benefit of the Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith (and
in any event within one (1) Business Day) upon receipt by such Grantor, be
turned over to the Collateral Agent in the exact form received by such Grantor
(duly endorsed by such Grantor to the Collateral Agent, if required). All
Proceeds received by the Collateral Agent hereunder shall be held by the
Collateral Agent in a Collateral Account maintained under its sole dominion and
control. All Proceeds, while held by the Collateral Agent in a Collateral
Account (or by such Grantor for the benefit of the Secured Parties), shall
continue to be held as Collateral under this Agreement and shall not constitute
payment thereof until applied as provided in Section 6.5.

 

16

 

 

6.5           Application of Proceeds. If an Event of Default shall have
occurred and be continuing, at the Collateral Agent’s election, the Collateral
Agent may, at any such time, apply all or any part of the Proceeds of
Collateral, whether or not held in any Collateral Account, in payment of the
Secured Obligations in the order set forth in Section 4.02(d) of the Credit
Agreement.

 

6.6           UCC and Other Remedies. If an Event of Default shall have occurred
and be continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to any of the Secured Obligations, all rights and remedies of a secured
party under the UCC or any other Applicable Law. Without limiting the generality
of the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by Section 6.3(a) above or law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such commercially reasonable terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit, or for future delivery, without assumption of any credit
risk. Any Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral, or any part thereof, and make it available to the
Collateral Agent at places that the Collateral Agent shall reasonably select,
whether at such Grantor’s premises or elsewhere. The Collateral Agent shall
apply the proceeds of any action taken by it pursuant to this Section 6.6, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Secured Parties
hereunder, including reasonable and documented attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations in
accordance with Section 6.5, and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including Section 9-615(a)(3) of the UCC, need the Collateral Agent account
for the surplus, if any, to any Grantor. Each Grantor hereby acknowledges that
the Secured Obligations arose out of a commercial transaction, and agrees that
if an Event of Default shall have occurred and be continuing, Collateral Agent
shall have the right to an immediate writ of possession without notice of a
hearing. Collateral Agent shall have the right to the appointment of a receiver
for the properties and assets of each Grantor, and each Grantor hereby consents
to such rights and such appointment and hereby waives any objection such Grantor
may have thereto or the right to have a bond or other security posted by
Collateral Agent. To the extent permitted by Applicable Law, each Grantor waives
all claims, damages and demands it may acquire against any Secured Party arising
out of the exercise by them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least ten (10) days before
such sale or other disposition. Without limiting the foregoing, the Collateral
Agent shall have, in its sole and absolute discretion at any time if an Event of
Default has occurred and is continuing, the right to take physical possession of
such Inventory and to maintain it on the premises of the Borrower, in a public
warehouse, or at such other place as the Collateral Agent may deem appropriate.

 

17

 

 

6.7          Sales of Pledged Stock. (a) Each Grantor recognizes that the
Collateral Agent may be unable to effect a public sale of any or all the Pledged
Stock, by reason of certain prohibitions contained in the Securities Act and
applicable state securities laws or otherwise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers which will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that selling Collateral in
a private sale as opposed to a public sale shall not be deemed to make such sale
other than in a commercially reasonable manner. The Collateral Agent shall be
under no obligation to delay a sale of any of the Pledged Stock for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer would agree to do so.

 

(b)          Each Grantor agrees to use its commercially reasonable efforts to
promptly do or cause to be done all such other acts as may be necessary or
advisable to make such sale or sales of all or any portion of the Pledged Stock
pursuant to this Section 6.7 valid and binding and in compliance with any and
all other Applicable Laws.

 

6.8          IP Licenses. For the purpose of enabling the Collateral Agent to
exercise rights and remedies (including in order to take possession of, collect,
receive, assemble, process, appropriate, remove, realize upon, sell, assign,
convey, transfer or grant options to purchase any Collateral) at such time as
the Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to Collateral Agent, for the benefit of the
Secured Parties, (i) an irrevocable, nonexclusive, worldwide license
(exercisable without payment of royalty or other compensation to such Grantor),
subject, in the case of registered Trademarks, to the Collateral Agent
maintaining, or causing to be maintained, the quality of the respective goods
and services associated with the use of the registered Trademarks at
substantially the same level maintained by the Grantor immediately prior to the
Event of Default, including in such license the right to sublicense, use and
practice any Intellectual Property now owned or hereafter acquired by such
Grantor and access to all media in which any of the licensed items may be
recorded or stored and to all software and programs used for the compilation or
printout thereof.

 

6.9          Waiver; Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay the Secured Obligations and the reasonable and
documented fees and disbursements of any attorneys employed by any Secured Party
to collect such deficiency (subject to Section 12.05 of the Credit Agreement).

 

SECTION 7.          THE COLLATERAL AGENT

 

7.1          Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

(a)          Each Grantor hereby irrevocably appoints the Collateral Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or further assent by such Grantor, to do any or all of the following, in each
case at the Collateral Agent’s sole option:

 

18

 

 

(i)          in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Receivable or Contract or with respect to any other
Collateral whenever payable;

 

(ii)         in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

 

(iii)        pay or discharge taxes and Liens levied or placed on or threatened
against any of the Collateral, effect any repairs to any of the Collateral and
obtain any insurance called for by the terms of the Credit Agreement or any
other Credit Document and pay all or any part of the premiums therefor and the
costs thereof, which amounts shall constitute Secured Obligations;

 

(iv)        execute, in connection with any sale provided for in Sections 6.6 or
6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral, or any part thereof;

 

(v)         (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall direct;
(2) ask or demand for, collect, and receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral; (3) sign and endorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; (8) perform any
obligations of any Grantor under any Contract; and (9) generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Collateral Agent
were the absolute owner thereof for all purposes, and do, at the Collateral
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things which the Collateral Agent deems necessary to protect,
preserve or realize upon the Collateral and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do; and

 

19

 

 

(vi)        take all actions and execute all documents in respect of Contracts
and Pledged Stock contemplated by Sections 6.2 and 6.3.

 

Anything in this Agreement to the contrary notwithstanding, the Collateral Agent
agrees that it will not exercise any rights under the power of attorney provided
for in this Section 7.1 unless an Event of Default shall have occurred and be
continuing and it has provided any notices required by the terms of this
Agreement and the Credit Agreement; provided, however, that subject to the terms
and provisions of the Vodafone Consent and Acknowledgement, the Collateral Agent
shall be entitled to exercise any and all rights under such power of attorney in
respect of the Vodafone Agreement and the Citibank Agreement and any and all
Payments and Receivables arising thereunder at any time, whether or not an Event
of Default shall have occurred and be continuing.

 

(b)          If any Grantor fails to perform or comply with any of its
agreements contained herein or in any other Credit Document, the Collateral
Agent, at its option, but without any obligation so to do, may perform or
comply, or otherwise cause performance or compliance, with such agreement.

 

(c)          The expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the highest interest rate applicable to the
Loans under the Credit Agreement, from the date of payment by the Collateral
Agent to the date reimbursed by the relevant Grantor in cash, shall be payable
by such Grantor to the Collateral Agent on demand.

 

(d)          Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

(e)          Each Grantor grants to the Collateral Agent this IRREVOCABLE PROXY,
to vote all or any part of the Pledged Stock from time to time following the
occurrence and during the continuance of an Event of Default, in each case in
any manner the Collateral Agent deems advisable in its sole discretion for or
against any or all matters submitted, or which may be submitted, to a vote of
shareholders (including holders of any Investment Property issued by any Credit
Party), partners or members, as the case may be, and to exercise all other
rights, powers, privileges and remedies to which any such shareholders
(including holders of any Investment Property issued any Credit Party), partners
or members would be entitled (including, without limitation, giving or
withholding written consents of holders of Investment Property of any Issuer,
calling special meetings of the holders of the Investment Property of any Issuer
and voting at such meetings). The irrevocable proxy granted hereby are effective
automatically upon the occurrence of an Event of Default without the necessity
that any action (including, without limitation, that any transfer of any of the
Pledged Stock be recorded on the books and records of the relevant Credit Party)
be taken by any Person (including the relevant Credit Party of any Pledged Stock
or any officer or agent thereof), are coupled with an interest and shall be
irrevocable, shall survive the bankruptcy, dissolution or winding up of any
relevant Grantor, and shall terminate only on the Maturity Date.

 

20

 

 

7.2           Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as the Collateral Agent deals with similar property
for its own account. No Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Secured Parties hereunder are solely to protect the Secured
Parties’ interests in the Collateral and shall not impose any duty upon any
Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

 

7.3           Financing Statements. Pursuant to any Applicable Law, each Grantor
authorizes the Collateral Agent to file or record financing statements and other
filing or recording documents or instruments with respect to the Collateral,
without the signature of such Grantor, in such form (if no signature is
required) and in such offices as the Collateral Agent determines appropriate to
perfect the security interests of the Collateral Agent under this Agreement.
Each Grantor authorizes the Collateral Agent to use the collateral description
“all personal property”, “all assets” or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the UCC or the Uniform Commercial Code of any other applicable
state, in any such financing statements.

 

7.4           Authority of Collateral Agent. Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Secured Parties, be governed by the
Credit Agreement and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Collateral Agent and the
Grantors, the Collateral Agent shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, and no Grantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.

 

7.5           Collateral Matters. As between the Collateral Agent and the
Secured Parties, except as otherwise set forth herein, any action or exercise of
powers by the Collateral Agent provided under the Credit Documents, together
with such other powers as are reasonably incidental thereto, shall be deemed
authorized by and binding upon all of the Secured Parties. At any time and
without notice to or consent from any Secured Party, the Collateral Agent may
take any action necessary or advisable to perfect and maintain the perfection of
the Liens upon the Collateral.

 

SECTION 8.          MISCELLANEOUS

 

8.1           Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 12.01 of the Credit Agreement.

 

8.2           Notices. All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 12.02 of the Credit Agreement.

 

8.3           No Waiver by Course of Conduct; Cumulative Remedies. No Secured
Party shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

21

 

 

8.4           Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their permitted successors
and assigns; provided, that no Grantor may assign, transfer or delegate any of
its rights or obligations under this Agreement without the prior written consent
of the Collateral Agent.

 

8.5           Set-Off. Each Grantor hereby irrevocably authorizes the Agents and
each Secured Party at any time and from time to time after the occurrence and
during the continuance of an Event of Default, upon any amount becoming due and
payable by such Grantor hereunder or under any other Credit Document (whether at
the stated maturity, by acceleration or otherwise), to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such Grantor,
or any part thereof in such amounts as such Agent or such Secured Party may
elect, against and on account of the obligations and liabilities of such Grantor
to such Agent or such Secured Party hereunder and claims of every nature and
description of such Agent or such Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other
Credit Document or otherwise, as such Agent or such Secured Party may elect,
whether or not any Secured Party has made any demand for payment and although
such obligations, liabilities and claims may be contingent or unmatured. Each
Secured Party, or Collateral Agent on their behalf, shall notify such Grantor
promptly of any such set-off and the application made by such Secured Party of
the proceeds thereof; provided, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Secured
Party under this Section 8.5 are in addition to other rights and remedies
(including other rights of set-off) that such Secured Party may have and are
subject to any applicable limitations set forth in the Credit Agreement.

 

8.6           Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.7           Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

8.8           Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

8.9           Integration. This Agreement and the other Credit Documents
represent the entire agreement of the Grantors and the Secured Parties with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any party hereto relative to the
subject matter hereof and thereof not expressly set forth or referred to herein
or in the other Credit Documents.

 

22

 

 

8.10        GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

8.11        SUBMISSION TO JURISDICTION; WAIVERS. EACH GRANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY:

 

(a)          SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION
OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY
APPLICABLE LAWS, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR
OTHERWISE SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT, THE ADMINISTRATIVE
AGENT OR ANY LENDER OR OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION OTHER
THAN THE STATE OF NEW YORK TO THE EXTENT THE LAWS OF SUCH OTHER JURISDICTION
GOVERN THE PERFECTION OF THE SECURITY INTEREST IN, OR THEIR REMEDIES WITH
RESPECT TO, ANY COLLATERAL;

 

(b)          CONSENTS THAT ANY SUCH ACTION OR PROCEEDING SHALL BE BROUGHT IN
SUCH COURTS, AND AGREES NOT TO PLEAD OR CLAIM AND WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAWS, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN SECTION
8.11(A). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAWS, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT;

 

(c)          CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY CREDIT DOCUMENT, IN THE MANNER PROVIDED IN SECTION
12.13(c) OF THE CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAWS;

 

23

 

 

(d)          WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN;
and

 

(e)          WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION 8.11 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

8.12        Acknowledgements. Each party hereto hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents to which it is a
party, and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof;

 

(b)          no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Credit Documents, and the relationship between the Grantors, on the one hand,
and the Secured Parties, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

 

(c)          no joint venture is created hereby or by the other Credit Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

 

8.13        Additional Grantors. Each Subsidiary of any Credit Party that is
required to become a party to this Agreement pursuant to Section 8.10 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex I hereto.

 

8.14        Releases of Liens.

 

(a)          Notwithstanding anything to the contrary contained herein or in any
other Credit Document, the Collateral Agent is hereby irrevocably authorized by
each Secured Party (without requirement of notice to or consent of any Secured
Party except as expressly required by Section 12.01 of the Credit Agreement) to
take any action requested by the Grantor having the effect of releasing any
Collateral (i) to the extent necessary to permit consummation of any transaction
not prohibited by any Credit Document or that has been consented to in
accordance with Section 12.01 of the Credit Agreement, or (ii) under the
circumstances described in paragraph (b) below.

 

(b)          On the Termination Date, the Collateral shall be released from the
Liens created by this Agreement and the other Security Documents, and this
Agreement and the other Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Credit Party under this Agreement and the other Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

 

(c)          Upon request by the Collateral Agent at any time, the Required
Lenders will confirm in writing the Collateral Agent’s authority to release its
interest in particular types or items of property pursuant to this Section 8.14.
In each case as specified in this Section 8.14, the Collateral Agent will (and
each Lender irrevocably authorizes the Collateral Agent to), at the Credit
Parties’ expense, execute and deliver to the applicable Credit Party such
documents as such Credit Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
this Agreement and the other Security Documents, in each case in accordance with
the terms of the Credit Documents and this Section 8.14.

 

24

 

 

8.15         Netherlands Security Documents. Notwithstanding any provision of
this Agreement to the contrary (i) the pledge of shares in the capital of the
Borrower and ET Group Netherlands by the Parent as pledgor in favor of the
Collateral Agent as pledgee, in each case, shall be governed by the Netherlands
Security Documents and not by this Agreement and (ii) if in connection with the
grant of a security interest in the Collateral or exercise of remedies by the
Collateral Agent under this Agreement or the Netherlands Security Documents, a
court of competent jurisdiction in the United States or the Netherlands, as
applicable, determines that the grant of a security interest in all or any part
of the Collateral or any exercise of remedies by the Collateral Agent is
governed by the Netherlands Security Documents, then such Netherlands Security
Documents (and not this Agreement) shall control and supersede this Agreement,
in each case, solely with respect to the grant of security interest in such
Collateral or any exercise of remedies by the Collateral Agent with respect to
such Collateral.

 

8.16         Subordination. Notwithstanding any provision of this Agreement to
the contrary, and except as otherwise provided by Applicable Law, all rights of
the Grantors to indemnity, contribution or subrogation under Applicable Law or
otherwise shall be fully subordinated to the payment in full in cash of the
Secured Obligations (other than contingent indemnification obligations for which
no underlying claim has been asserted). No failure on the part of the Borrower
or any other Grantor to make the payments required under Applicable Law or
otherwise shall in any respect limit the obligations and liabilities of any
Grantor with respect to its obligations hereunder, and each Grantor shall remain
liable for the full amount of the obligations of such Grantor hereunder. Each
Grantor hereby agrees that all Indebtedness owed to it by any other Grantor
shall be fully subordinated to the payment in full in cash of the Secured
Obligations (other than contingent indemnification obligations for which no
underlying claim has been asserted).

 

8.17         Marshaling. Neither the Agents nor any other Secured Party shall be
required to marshal any present or future collateral security (including but not
limited to the Collateral) for, or other assurances of payment of, the
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of the rights and
remedies of the Secured Parties hereunder and of the Secured Parties in respect
of such collateral security and other assurances of payment shall be cumulative
and in addition to all other rights and remedies, however existing or arising.

 

8.18         References to Schedules. References herein to Schedules to this
Agreement are to such Schedules as updated when required by Section 8.01(d) of
the Credit Agreement.

 

[Signature Page Follows.]

 

25

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

  GRANTORS:       ELEPHANT TALK EUROPE HOLDING B.V.    



  By: /s/ Mark D.M. Nije



  Name: Mark D.M. Nije   Title: Director       ELEPHANT TALK COMMUNICATIONS
CORP.    



  By: /s/ Steven van der Velden



  Name: Steven van der Velden   Title: Chairman and CEO       ELEPHANT TALK
NORTH AMERICA CORP.    



  By: /s/ Steven van der Velden



  Name: Steven van der Velden   Title: Director

 

(Security Agreement)

 

 

 

 

ACCEPTED:       ATALAYA ADMINISTRATIVE LLC,   as Collateral Agent      



By: /s/ Michael Bogdan  



Name:  Michael Bogdan   Title:  Authorized Signatory  

 

(Security Agreement)

 

 

 